 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123116.htm]

 

 

Exhibit 10.81

 

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated as of March 28, 2016 (the
“Effective Date”) and is entered into by and between US Compounding, Inc., an
Arkansas corporation (“Company” or “USC”), and Eddie Glover (“Executive”).

RECITALS

A.       

Executive is currently employed by the Company as an officer of the Company.

B.       

The Company, Adamis Pharmaceuticals Corporation (“APC” or “Parent”) and Ursula
MergerSub Corp. (“Merger Sub”), among other parties, have entered into an
Agreement and Plan of Merger dated March 28, 2016 (“Merger Agreement”), pursuant
to which at the Closing of the transactions contemplated by the Merger Agreement
and the effective time of the merger (the “Effective Time”), Merger Sub will
merge with and into USC, and USC will be the surviving corporation in the merger
and will become a wholly-owned subsidiary of APC (the “Merger”).

C.       

The Company desires to continue to employ Executive in the capacity hereinafter
stated, and the Executive desires to continue in the employ of the Company in
such capacity for the period and with the terms and conditions set forth herein.

D.       

This Agreement shall supersede and completely replace any prior employment
agreement between Executive and the Company, as of the Effective Date.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

1.       

Employment. Effective as of the Effective Time, the Company hereby employs
Executive as Chief Executive Officer of the Company, assigned with duties and
responsibilities customary for such position and such other duties and
responsibilities that may be reasonably designated by the Board of Directors of
the Company (the “Board”). Executive shall report to the chief executive officer
of Parent. Executive agrees to comply with policies set by the Board and/or by
the board of directors of Parent, or other Parent policies that are applicable
to Executive as an employee of a subsidiary of Parent. Executive hereby accepts
such employment and agrees to devote such time and energies as appropriate to
fulfill all responsibilities to the Company. Executive agrees to use Executive’s
best efforts to perform Executive’s duties under this Agreement in a
conscientious, reasonable and competent manner, and to devote Executive’s full
working time and efforts to the business of the Company. Executive shall be
employed at will.

2.       

Compensation. In consideration for all services rendered by Executive under this
Agreement, Executive shall receive the compensation described in this Section 2.
All such compensation shall be paid subject to appropriate tax withholding and
similar deductions.

(a)       

Salary. Executive shall be paid an initial annual salary of $300,000, payable in
equal installments in accordance with the Company’s normal salary and wages
practices, but not less than 24 increments annually.

(b)       

Executive Benefit and Incentive Compensation Plans. During employment hereunder,
Executive shall be entitled to receive those benefits which are routinely made
available to executive officers of the Company, including participation in any
profit sharing plan, incentive compensation or bonus plan, retirement plan,
Company-provided life insurance or medical insurance, or similar executive
benefit plans maintained or sponsored by the Company. Executive shall also be
entitled to receive discretionary bonuses as may be determined by the Board.
Executive shall also be entitled to receive equity awards under Parent’s equity
incentive plans. 

 

 

 

(c)       

Expense Reimbursement. The Company shall promptly reimburse Executive for all
reasonable expenses necessarily incurred during conduct of Company business, and
for which adequate documentation is presented, but in no event later than
December 31 of the year following the year in which the expense was incurred.
Furthermore, if any reimbursements or in-kind benefits provided by the Company
pursuant to this Agreement would constitute deferred compensation for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
such reimbursements or in-kind benefits shall be subject to the following rules:
(i) the amounts to be reimbursed, or the in-kind benefits to be provided, shall
be determined pursuant to the terms of the applicable benefit plan, policy or
agreement and shall be limited to Executive’s lifetime and the lifetime of
Executive’s eligible dependents; (ii) the amounts eligible for reimbursement, or
the in-kind benefits provided, during any calendar year may not affect the
expenses eligible for reimbursement, or the in-kind benefits provided, in any
other calendar year; (iii) any reimbursement of an eligible expense shall be
made on or before the earlier of (A) the last day of the calendar month
following the calendar month in which the expense report and any required
documentation were submitted, or (B) the last day of the calendar year following
the calendar year in which the expense was incurred; and (iv) Executive’s right
to an in-kind benefit or reimbursement is not subject to liquidation or exchange
for cash or another benefit.

(d)       

Personal Time Off. Executive shall be entitled to paid time off in accordance
with the Company’s policies applicable to executives.

3.       

Termination. Executive’s employment may be terminated as follows, with the
following effects:

(a)       

Death. Executive’s employment shall terminate immediately upon the Executive’s
death, in which event the Company’s only obligations hereunder shall be to pay
all compensation and expense reimbursements owing for services rendered and
reasonable business expenses incurred by the Executive prior to the date of
Executive’s death. If Executive’s employment ceases as a result of death, then
all unvested options to purchase common stock, par value $0.0001, of Parent
(“Common Stock”) held by Executive as of the date of Executive’s death shall
immediately terminate and become unexercisable and all vested options held by
Executive as of the date of Executive’s death shall remain exercisable until the
one year anniversary of the date of cessation of service.

(b)       

Disability. In the event the Executive is disabled from performing Executive’s
assigned duties under this Agreement due to illness or injury for a period in
excess of sixty (60) consecutive days or a period or periods of more than one
hundred twenty (120) days in the aggregate in any twelve month period, the
Board, in its sole discretion, may terminate Executive’s employment immediately
upon written notice to Executive, in which event the Company’s only obligations
hereunder shall be to pay all compensation and expense reimbursements owing for
services rendered and reasonable business expenses incurred by the Executive
prior to the effective date of termination. If Executive’s employment ceases as
a result of disability, then all unvested options to purchase Common Stock held
by Executive on the date of Executive’s termination shall immediately terminate
and become unexercisable and all vested options held by Executive on the date of
Executive’s termination shall remain exercisable until the one year anniversary
of the date of cessation of service.

(c)       

For Cause. The Company may terminate Executive’s employment for Cause
immediately upon written notice from the Board to Executive. For purposes of
this Agreement, “Cause” means the occurrence of any one or more of the
following: (i) Executive’s failure to perform Executive’s duties under this
Agreement or to comply with any lawful and good faith direction given by or on
behalf of the Company or APC, which failure remains uncured (if capable of being
cured) for greater than thirty (30) business days after Executive’s receipt of
written notice of such failure; or Executive’s intentional, material violation
of any contract or agreement between Executive and the Company or APC or of any
statutory duty owed to APC or the Company; (ii) Executive engages in gross
misconduct, repeated negligent conduct or willful misconduct in connection with
Executive’s employment; (iii) Executive is convicted of, or pleads guilty or no
contest to, any felony involving violence, fraud, dishonesty or moral turpitude;
(iv) Executive’s commission or attempted commission of an act of fraud or
dishonesty against, or the misappropriation of property belonging to, (x) the
Company or APC or any of their affiliates or (y) a third person; (v) a breach by
Executive of any confidentiality or proprietary information agreement or
non-solicitation or non-competition undertaking relating to or involving (x) the
Company or APC or any of their affiliates in any event or (y) a third person
with respect to whom it could reasonably be expected to negatively impact on the
Company or APC or any of their affiliates, in each case including without
limitation Executive’s unauthorized use or disclosure of APC’s or the Company’s
confidential information or trade secrets; (vi) Executive engages in any conduct
that would allow for Executive’s immediate termination under the Company’s or
APC’s discipline and discharge guidelines or similar employment policies, or
(vii) Executive materially breaches a code of conduct or similar employment
policies or the Company or APC. 

 

 

 

(d)       

Without Cause. The Company in its sole discretion may terminate Executive’s
employment without Cause (as defined above) immediately upon written notice from
the Board to Executive. In such event, if such termination occurs prior to, or
more than thirteen (13) months following, the effective date of a Change in
Control (as defined in Section 4(c) below), the Company shall pay to Executive
all compensation and expense reimbursements owing for services rendered and
reasonable business expenses incurred by Executive prior to the effective date
of termination, and provided such termination is a “separation from service” as
such term is defined in Code Section 409A(a)(2)(A)(i) and the applicable
guidance thereunder, contingent upon Executive’s delivery to the Company of an
effective Release and Waiver as provided in Section 3(e) below, the Company
shall also provide the following benefits to Executive: (i) severance consisting
of continued payment of Executive’s base salary at the rate in effect as of the
effective date of termination, less standard deductions and withholdings, for a
period of nine (9) months following the effective date of termination, to be
paid in accordance with the Company’s normal payroll practices; (ii) to the
extent that Executive is eligible to continue medical benefits under COBRA and
upon timely election by Executive complying with COBRA and to the extent it does
not result in a penalty to the Company, reimbursement by the Company, within
thirty (30) days of the Company’s receipt of evidence of Executive’s payment for
the prior month, of the Company’s portion of the premiums required to continue
Executive’s medical, dental and vision insurance coverage pursuant to COBRA, for
a period of nine (9) months following the date of termination (with Executive
being responsible to pay that amount of the portion of the premiums, if any,
that Executive would have been responsible to pay if Executive had remained an
employee during such period) or, if earlier, the date that Executive accepts
full time employment with another employer; and (iii) immediate acceleration of
the vesting of all options to purchase Common Stock granted to Executive prior
to the effective date of such termination (the “Options”) such that Executive
shall be deemed vested as to the same number of shares as if Executive had
continued to be employed by the Company for a period of nine (9) months
following the effective date of such termination and all vested options held by
Executive shall remain exercisable until the one year anniversary of the date of
cessation of service. As a condition to receiving the continuing benefits
specified in this Section 3(d), to the maximum extent permitted by applicable
law, during the nine (9) month period following the Executive’s termination
date, Executive shall not engage in any employment or business activity that is
directly competitive with the Company’s business activities as of such
termination date and Executive shall not induce any employee of the Company to
leave the employ of the Company. Each payment under this Section 3(d) shall be
considered a separate payment and not one of a series of payments for Code
Section 409A. Subject to Section 5, any amount due to Executive pursuant to this
Section 3(d) during the 60-day period following Executive’s termination without
Cause shall be paid to Executive in a single lump sum on the first payroll date
immediately after the end of the 60-day period.

(e)       

Release and Waiver. As a condition to receiving the benefits specified in
Sections 3(d) and 4(b) of this Agreement, Executive must deliver to the Company
and Parent a waiver and release of claims in the form attached hereto as
Exhibit A (the “Release and Waiver”) within the time frame set forth therein,
but in no event later than sixty (60) days following the Executive’s termination
date, and any applicable revocation period must expire during the 60-day period
following Executive’s termination as described in Section 3(d) or 4(b) without
Executive revoking such release.

(f)       

Voluntary Termination by Executive. Executive may terminate Executive’s
employment hereunder at any time, whether with or without cause, effective sixty
(60) days after delivery of written notice of such termination to the Company,
except for Executive’s Emergency Need. “Emergency Need,” as used in this
Section, is defined to be the advent of illness or related health issues in
Executive or Executive’s immediate family which a medical doctor would conclude
poses a mortal health risk to that person. The Company shall have the option, in
its sole discretion, to specify an earlier termination date than that provided
by Executive in the written notice. Upon voluntary termination pursuant to this
Section, the Company shall have no further obligations to Executive other than
to pay all compensation and expense reimbursements owing for services rendered
and reasonable business expenses incurred by Executive prior to effective date
of termination as determined by the Company. If Executive voluntarily terminates
Executive’s employment, then all unvested options to purchase Common Stock of
the Company held by Executive as of the date of Executive’s termination shall
immediately terminate and become unexercisable and all vested options held by
Executive as of the date of Executive’s termination shall remain exercisable for
six (6) months from the date of the voluntary termination. 

 

 

 

(g)       

Resignation as a Director. In the event of any termination of employment
pursuant to this Agreement, if Executive is a member of the Board, then
Executive shall be deemed to have resigned voluntarily from the Board and any
Committee of the Board, and of the board of directors (and any committee
thereof) of all subsidiaries of the Company, upon the effective date of
termination or such earlier date as may be agreed in writing between the Company
and Executive, and Executive’s signature on this Agreement shall, without the
need to any further action, constitute Executive’s resignation from such boards
of directors in such circumstance.

(h)       

Returning Company Documents. In the event of any termination of Executive’s
employment hereunder, Executive shall, prior to or on such termination deliver
to the Company (and will not maintain possession of or deliver to anyone else)
any and all devices, records, data, data bases software, software documentation,
laboratory notebooks, notes, reports, proposals, lists, customer lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the above
aforementioned items belonging to the Company or Parent, or their successors or
assigns.

4.       

Change in Control.

(a)       

Option Acceleration Upon a Change in Control. Effective immediately upon the
closing of a Change in Control (as defined below), the vesting of all of the
then unvested shares of Common Stock subject to the Options shall be accelerated
in full and the Options shall become fully vested and immediately exercisable as
to such additional vested shares (and, if any Options have been early exercised
by Executive, the reacquisition or repurchase rights held by the Company with
respect to the shares of Common Stock subject to such acceleration shall lapse
in full, as appropriate).

(b)       

Benefits Upon Termination. Notwithstanding anything herein to the contrary, in
the event that Executive’s employment by the Company is terminated without Cause
(as defined above) or Executive terminates Executive’s employment for Good
Reason (as defined below), in each case upon or within thirteen (13) months
following the effective date of a Change in Control (as defined below), then
contingent upon Executive’s delivery to the Company and Parent of a fully
effective Release and Waiver as provided in Section 3(e) and provided such
termination is a “separation from service” as such term is defined in Code
Section 409A(a)(2)(A)(i), the Executive shall be entitled to the benefits and
payments specified in Sections 3(d)(i) and 3(d)(ii) above, and the vesting of
the unvested shares of Common Stock subject to the Options shall immediately
accelerate in full such that the Options shall become fully vested and
exercisable with respect to all of the shares of Common Stock subject to such
Options (and, if any Options have been early exercised by Executive, the
reacquisition or repurchase rights held by the Company with respect to the
shares of Common Stock subject to such acceleration shall lapse in full, as
appropriate). Any amounts owed pursuant to this Section 4(b) shall be paid in
accordance with Section 3(d) of this Agreement; provided, however, that if the
Change in Control constitutes a “change in control event” under Code Section
409A, any amounts owed as specified in Section 3(d)(i) shall instead be paid in
a single lump sum on the first payroll date immediately after the 60th day
following the termination of Executive’s employment.

 

 

 

(c)       

Change in Control. “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)       

Except for Parent, any Exchange Act Person (as defined below) becomes the
beneficial owner, directly or indirectly, of securities of the Company or Parent
representing more than fifty percent (50%) of the combined voting power of the
Company’s or Parent’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company or Parent by an investor, any affiliate thereof or
any other Exchange Act Person from the Company or Parent in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company or Parent through the issuance of equity securities or
(B) solely because the level of beneficial ownership held by any Exchange Act
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company or Parent reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Company or Parent, and after such share acquisition, the Subject Person
becomes the beneficial owner of any additional voting securities that, assuming
the repurchase or other acquisition had not occurred, increases the percentage
of the then outstanding voting securities beneficially owned by the Subject
Person over the designated percentage threshold, then a Change in Control shall
be deemed to occur (for purposes of this Section 4(c), “Exchange Act Person”
means any natural person, entity or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)),
except that “Exchange Act Person” shall not include (A) the Company or any
subsidiary of the Company, or Parent or any subsidiary of Parent, (B) any
employee benefit plan of the Company or Parent or any subsidiary of the Company
or Parent or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company or Parent, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) an entity beneficially owned, directly or indirectly, by the
stockholders of the Company or Parent in substantially the same proportions as
their beneficial ownership of stock of the Company; or (E) any natural person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act) that, as of the date of this Agreement, is the beneficial owner, directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding
securities);

(ii)       

there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company or Parent and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company or Parent (as applicable) immediately prior thereto
do not beneficially own, directly or indirectly, either (A) outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or (B) more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions relative to each other as their beneficial ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii)       

the stockholders of the Company or Parent approve or the Board (or board of
directors of Parent) approves a plan of complete dissolution or liquidation of
the Company or Parent, or a complete dissolution or liquidation of the Company
or Parent shall otherwise occur, except for a liquidation into a parent
corporation;

(iv)       

there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company or Parent and
its subsidiaries, other than a sale, lease, license or other disposition of all
or substantially all of the consolidated assets of the Company and its
subsidiaries or Parent to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are beneficially owned
by stockholders of the Company or Parent in substantially the same proportions
relative to each other as their beneficial ownership of the outstanding voting
securities of the Company or Parent immediately prior to such sale, lease,
license or other disposition; or

(v)       

individuals who, on the date of this Agreement, are members of the board of
directors of Parent (the “Parent Board”) (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the members of the Parent Board;
(provided, however, that if the appointment or election (or nomination for
election) of any new Parent Board member was approved or recommended by a
majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of the Plan, be considered as a member of the
Incumbent Board).

(d)       

Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

(i)       

a material adverse change in the nature of Executive’s authority, duties or
responsibilities with respect to the Company as they exist immediately after the
Effective Time pursuant to this Agreement, defined for this purpose as a
demotion of at least two levels within the organization of the Company
accompanied by a reduction in authority, duties or responsibilities;

(ii)       

requiring Executive to relocate to an APC or Company business location to a
point more than one hundred (100) miles from Company’s location as of the
Effective Time; or 

 

 

 

(iii)       

a material reduction by the Company of Executive’s base salary as initially set
forth in this Agreement, except for (i) across-the-board salary reductions for
executives or management of the Company similarly affecting all or substantially
all executive or management of the Company; or (ii) reductions that do not
exceed 15% of Executive’s base salary;

provided, however, that for the avoidance of doubt, the following shall under no
circumstances constitute “Good Reason”: any change in Executive’s terms of
employment, including compensation or benefits, made in connection with the
transactions contemplated under this Agreement or the Merger Agreement. In
addition, termination of employment for Good Reason will not be deemed to have
occurred, and such termination by Executive shall only be deemed for Good Reason
pursuant to the foregoing definition, unless (i) Executive gives the Company
written notice of the intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that Executive
believes constitutes Good Reason, which notice shall describe such condition(s);
(ii) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the “Cure Period”); and (iii) 
Executive terminates employment within thirty (30) days following the end of the
Cure Period.

5.       

Application of Internal Revenue Code Section 409A.

(a)       

Notwithstanding anything to the contrary contained in this Agreement, if any
payment or reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon Executive’s “separation from service” with the
Company within the meaning of Code Section 409A(a)(2)(A)(i) would constitute a
“deferral of compensation” under Code Section 409A and Executive is a “specified
employee” (as determined pursuant to procedures adopted by the Company in
compliance with Code Section 409A) on the date of Executive’s “separation from
service” with the Company within the meaning of Code Section 409A(a)(2)(A)(i),
Executive will receive payment or reimbursement of such amounts or the provision
of such benefits upon the earlier of (i) the first day of the seventh month
following the date of Executive’s “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code or (ii) Executive’s
death.

(b)       

To the extent applicable, it is intended that this Agreement comply with the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply to Executive. This Agreement shall be
administered in a manner consistent with this intent. Reference to Code Section
409A is to Section 409A of the Internal Revenue Code of 1986, as amended, and
will also include any regulations or any other formal guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

6.       

Code Section 280G. If any payment or benefit Executive would receive pursuant to
a Corporate Transaction from the Company or otherwise (“Payment”) would
(a) constitute a “parachute payment” within the meaning of Code Section 280G,
and (b) but for this sentence, be subject to the excise tax imposed by Code
Section 4999 (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
two amounts would maximize Executive’s after-tax proceeds: (i) payment in full
of the entire amount of the Payment (a “Full Payment”), or (ii) payment of only
a part of the Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”), whichever amount
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, (i) the
Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: reduction of cash payments,
cancellation of accelerated vesting of stock awards, and reduction of other
benefits. In the event that acceleration of compensation from Executive’s equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant, unless Executive elects in writing a
different order for cancellation. 

 

 

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
Corporate Transaction shall make all determinations required to be made under
this Section 6. If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Corporate Transaction, the Company shall appoint a different
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or at such other time as requested by the Company. If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

7.       

Conflict of Interest. During the Employment Period, Executive shall work in a
full-time capacity to fulfill all responsibilities to the Company in the
capacity set forth in Section 1. Executive shall be free to pursue business
activities which do not interfere with the performance of Executive’s duties and
responsibilities under this Agreement; provided, however, Executive shall not
engage in any outside business activity which involves actual or potential
competition with the business of the Company, except with the written consent of
the Board. Nothing in this Section shall reduce or limit the effect of any
provisions that may be contained in other written agreements between Executive
and the Company.

8.       

Executive Benefit Plans. All of the Executive benefit plans referred to or
contemplated by this Agreement shall be governed solely by the terms of the
underlying plan documents and applicable law. Nothing in this Agreement shall
impair the Company’s right to amend, modify, replace, and terminate any and all
such plans in its sole discretion as provided by law. This Agreement is for the
sole benefit of Executive and the Company, and is not intended to create an
Executive benefit plan or to modify existing terms of existing plans.

9.       

Assignment. This Agreement may not be assigned by Executive. This Agreement
shall bind and inure to the benefit of the Company’s successors and assigns, as
well as Executive’s heirs, executors, administrators, and legal representatives.
The Company shall obtain from any successor, before the succession takes place,
an agreement to assume the obligations and perform all of the terms and
conditions of this Agreement.

10.       

Notices. All notices required by this Agreement may be delivered by first class
mail at the following addresses:

  To Company: US Compounding, Inc.     1270 Don’s Lane     Conway, AR 72032    
          To Executive: Eddie Glover     1270 Don’s Lane     Conway, AR 72032

 

11.       

Amendment. This Agreement may be modified only by written agreement signed by
both the Company and Executive. 

 

 

 

12.       

Choice of Law; Arbitration. This Agreement shall be governed by the laws of the
State of Delaware, without regard to choice of law principles. To provide a
mechanism for rapid and economical dispute resolution, Executive and the Company
agree that any and all disputes, claims, or causes of action, in law or in
equity, arising from or relating to this Agreement (including the Release and
Waiver) and its enforcement, performance, breach or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration before a single arbitrator held in Little Rock,
Arkansas and conducted by the American Arbitration Association (“AAA”), under
its then-existing rules and procedures. The parties shall be entitled to conduct
adequate discovery, and they may obtain all remedies available to the parties as
if the matter had been tried in court. The arbitrator shall issue a written
decision which specifies the findings of fact and conclusions of law on which
the arbitrator’s decision is based. Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. Unless a
different allocation is required by law, the parties shall each pay one-half of
all fees and costs of the arbitration. Punitive damages shall not be awarded.
Unless otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section or in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in a court of
competent jurisdiction to prevent irreparable harm pending the conclusion of any
such arbitration. Notwithstanding the above, both Executive and the Company
retain the right to seek or obtain, and shall not be prohibited, limited or in
any other way restricted from seeking or obtaining, equitable relief from a
court having jurisdiction over the parties in order to enforce the
nonsolicitation and noncompetition provisions of this Agreement or any disputes
or claims relating to or arising out of the misuse or misappropriation of the
Company’s intellectual property.

13.       

Partial Invalidity. In the event any provision of this Agreement is void or
unenforceable, the remaining provisions shall continue in full force and effect.

14.       

Waiver. No waiver of any breach of this Agreement shall constitute a waiver of
any subsequent breach.

15.       

Complete Agreement. As of the Effective Date, this Agreement, together with the
stock option agreements and equity incentive plans governing the Options,
constitutes the entire agreement between the parties in connection with the
subject matter hereof and supersedes any and all prior or contemporaneous oral
and written agreements or understandings between the parties.

16.       

Headings. Headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

17.       

Miscellaneous. Executive acknowledges full understanding of the matters set
forth herein and the obligations undertaken upon the execution hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this EMPLOYMENT AGREEMENT as of
the date first written above.

COMPANY

 

US COMPOUNDING, INC.

 

 

 

By: /s/ EDDIE GLOVER   Name: Eddie Glover   Title: CEO  

 

 

EXECUTIVE:

 

 

 

By: /s/ EDDIE GLOVER   Name: Eddie Glover  

 

 

 

 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in the Employment
Agreement dated ______________, 20__ (the “Employment Agreement”), to which this
form is attached, I, ______________, hereby furnish US Compounding, Inc. and
Adamis Pharmaceuticals Corporation (together, the “Company”), with the following
release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, executives, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended). Notwithstanding the above, I do not release the
Company with respect to its obligations owed to me under the Individual
Milestone Agreement and Section 6.2(c) of the Agreement and Plan of Merger each
dated March [●], 2016. Nothing in this Release and Waiver shall be deemed to
require the waiver or release of any claim that may not be released or waived
under applicable federal or state law.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

 

 

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days from the date
of termination of my employment with the Company in which to consider this
Release and Waiver (although I may choose voluntarily to execute this Release
and Waiver earlier); (d) I have seven (7) days following the execution of this
Release and Waiver to revoke my consent to this Release and Waiver; and (e) this
Release and Waiver shall not be effective until the seven (7) day revocation
period has expired unexercised and no benefits will be paid, unless and until
this Release and Waiver has become effective. In the event that this Release and
Waiver is requested in connection with an exit incentive or other employment
termination program offered to a group or class of employees, I have forty-five
(45) days to consider this Release and Waiver and I shall be provided with the
information required by 29 U.S.C. Section 626 (f)(1)(H).

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized member of the
Board of Directors of the Company.

 

   

Date: /s/    

 



 

 

 